DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During a telephone conversation with Steve Koehler on October 24, 2022 a provisional election was made without traverse to prosecute the invention of a sunshade assembly, pertaining to claims 1-12 and 15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
This application contains claims directed to the following patentably distinct species:
Species A:  Sunshade assembly comprising a connecting guide.
Species B:  Sunshade assembly comprising a drive member guide.
The species are independent or distinct because they are related products and are not capable of use together. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are not any claims that are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Disposition of Claims
Claims 1-15 filed  March 26, 2021 are pending in the application.  Claims 13-14 are withdrawn from consideration.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“end portions” claimed in claim 8
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
“end portions” claimed in claim 8 is not shown in the specification (and figures) with corresponding element numbers.  
“drive member guide 35” discussed on Page 12 of the specification is not numbered correctly.  During a telephone conversation with Steve Koehler on October 24, 2022, it was acknowledged that the “drive member guide” is “39” on Figure 12 and not the “35”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lipovsky et al. (DE102008046333A1, hereinafter “Lipovsky”) in view of Alban et al. (US20200282814A1, hereinafter “Alban”) .
Regarding claims 1  and 15, Lipovsky discloses a sunshade assembly (1; Fig. 1) for a vehicle having at least one roof opening in a fixed roof, comprising at least a first and second moveably arranged sunshades (4, 5; Fig. 1) positioned one behind the other and each provided for covering a passage opening below the at least one roof opening (Fig. 1) and a drive assembly for moving the sunshades, the drive assembly comprising: a first guide (8, 8'; Figs. 1 and 5) defining a first slider track (12, 12'; Figs. 1) extending between a first track end and a second track end; an elongated first drive member (40, 40'; Fig. 5) operatively guided by a guide channel (19, 21; Fig. 1) of the first guide; a first slider (10; Figs. 1 and 5) arranged to be coupled to the first drive member through a first coupling (coupling shown at the tension bow 6 left and right ends 35, 35'; Figs. 1-2, 5) and connected to the first sunshade (4; Fig. 1-2, 5); a second guide (9, 9'; Figs. 1 and 5) defining a second slider track (13, 13'; Fig. 1) extending between a first track end and a second track end, the first guide being substantially aligned with the second guide (Figs. 1 and 3-6); an elongated second drive member (37; Fig. 5) operatively guided by a guide channel in the second guide (9, 9'; Fig. 5); a second slider (11, 11' Figs. 1 and 5) attached to the second drive member (37; Figs. 2 and 5) and connected to the second sunshade (5; Figs. 2 and 5); a drive motor (28; Figs. 1 and 5-6) operatively coupled to the first drive member (40, 40'; Fig. 5) and configured to move the first slider (10, 10'; Fig. 5) along the first slider track (8, 8; Fig. 5) between the first track end and the second track end and guided by the guide channel of the first guide (8, 8'; Fig. 5) in order to move the first sunshade (4; Fig. 5), and operatively coupled to the second drive member (37; Fig. 5) and configured to the second slider (11, 11'; Fig. 5) along the second slider track (9; 9'; Fig. 5) between the first track end and the second track end of the second slider track and guided by the guide channel (not shown) of the second guide (9, 9'; Fig. 5) in order to move the second sunshade (5; Fig. 5); a connecting guide (38, 39; Figs. 3-4) connecting the first and second guides (8, 8', 9, 9'; Figs. 3-4) to guide at least one of the first and elongated second drive members (80, 80', 37, 37'; Fig. 5) between the first and second guides (9, 9', 10, 10'), wherein the second slider track (9, 9'; Fig. 5) is longer than the first slider track (8, 8'; Fig. 5).
However, Lipovsky is silent to wherein the first coupling between the elongated first drive member and the first slider can be uncoupled to drive the second slider while not driving the first slider, and wherein the first coupling includes a coupling member connected to the first drive member to couple and uncouple the coupling member from a counter member on the first slider by a movement of the coupling member, and wherein the connecting guide is shaped to cause the movement of the coupling member when the drive members move in order to open or close the first and second sunshades.
In claims 1 and 15, Alban teaches wherein the first coupling (50; Fig. 4) between the elongated first drive member (28; Fig. 2) and the first slider (30; Fig. 4) can be uncoupled (Figs. 5-6) to drive the second slider while not driving the first slider (¶s 51-52), and wherein the first coupling (50; Figs. 4 and 5-6) includes a coupling member (42; Fig. 5) connected to the first drive member (28; Fig. 2) to couple and uncouple the coupling member (42; Fig. 2) from a counter member (44; Figs. 3-6) on the first slider by a movement of the coupling member, and wherein the connecting guide (32; Fig. 5) is shaped to cause the movement of the coupling member (42; Fig. 5) when the drive members (26, 28; Fig. 2) move in order to open or close the first and second sunshades (18; 20; Fig. 1, ¶ 42).  
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the sunshade assembly of Lipovsky by adding a coupling member connected to the first drive member to couple and uncouple the coupling member from a counter member as taught Alban.  Doing so, allows protection against unintended disengagement (¶ 10) and avoidance of the stick-slip effect (¶ 11).
Regarding claim 2, Lipovsky in view of Alban discloses the sunshade assembly of claim 1, wherein the coupling member (Alban - 42; Figs. 3-5) is rotatable around an axis substantially parallel to the first slider track (Alban - Fig. 5, ¶s 39 and 45), and wherein the connecting guide (Alban - 32; Fig. 5) is shaped to cause the rotation of the coupling member.  
Regarding claim 3, Lipovsky in view of Alban discloses the sunshade assembly of claim 2, wherein sunshade assembly of claim 2, wherein the coupling member (42; Figs. 3-5) is fixed to the elongated first drive member (26, 28; Fig. 2, ¶ 32) which is able to be twisted around its longitudinal axis.  
Regarding claim 4, Lipovsky in view of Alban discloses the sunshade assembly of claim 2, wherein the connecting guide (Lipovsky - 38, 39; Figs. 3-4 or Alban – 32; Fig. 5) comprises a longitudinal first guide duct (Alban - 38; Fig. 5) to guide the first drive member (Lipovsky - 40, 40'; Fig. 5 or Alban - 26, 28; Fig. 2), the first guide duct (Alban - 38; Fig. 5) being open through a control slit (45; Fig. 5) to allow the coupling member (Alban - 42; Fig. 5) to extend between the first drive member and the counter member, the control slit being curved along the length of the first guide duct to cause the rotation of the coupling member (Alban - Figs. 3 and 4 show the curvature of 38, ¶ 39).  
Regarding claim 5, Lipovsky in view of Alban discloses the sunshade assembly of claim 1, wherein the coupling member (Alban - 38; Fig. 4) and the counter member (Alban - 44; Fig. 4) include fitting protrusions (Alban - 52; Fig. 3) locking the coupling member and counter member in a longitudinal direction (Alban - Fig. 5).  
Regarding claim 6, Lipovsky in view of Alban discloses the sunshade assembly of claim 4, wherein the connecting guide (Alban - 32; Fig. 5) comprises at least two parts (Alban - 42, 44; Fig. 5) which together define the first guide duct and the control slit for the coupling member (Alban - 38; Figs. 4-5).
Regarding claim 7, Lipovsky in view of Alban discloses the sunshade assembly of claim 6, wherein the parts of the connecting guide are provided with positioning and fixing members (44, 54; Fig. 6) to fit and fix the two parts in the correct position.  
Regarding claim 8, Lipovsky in view of Alban discloses the sunshade assembly of claim 1, wherein the connecting guide is provided with end portions (44, 54; Fig. 6) fitting into end portions of the first and second guides.  
Regarding claim 9, Lipovsky in view of Alban discloses the sunshade assembly of claim 1, wherein the sunshades (Lipovsky - 4, 5; Figs. 1-2 or Alban - 18, 20; Figs. 1-2) are arranged to move in opposite directions (Lipovsky - ¶s 42-45 or Alban - ¶s 11 and 13), and wherein the first drive member and the second drive member are configured to move with equal speed (Lipovsky - ¶ 9) in opposite directions.  
Regarding claim 10, Lipovsky in view of Alban discloses the sunshade assembly of claim 9, wherein the first and second drive members (Lipovsky - 40, 40' and 37; Fig. 5) are separate elements configured parallel to each other and moving in opposite directions.  
Regarding claim 11, Lipovsky in view of Alban discloses the sunshade assembly of claim 1, wherein the sunshades are arranged to move in equal directions, and wherein the first drive member and the second drive member are configured to move with equal speed in the same direction (Lipovsky - top of ¶ 9 discusses same extension length  at same movement speed).  
Regarding claim 12, Lipovsky in view of Alban discloses the sunshade assembly of claim 11, wherein the first drive member and wherein the first and second drive members are arranged in series (see 40, 40' is arranged in series with 37, 37'; Fig. 6).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612